Title: To James Madison from John Dawson, 5 July 1806
From: Dawson, John
To: Madison, James



Dear Sir
New York, July 5 1806

I have on this morning seen a letter from the Marqs. de Yrujo, the contents of which, it seems like to me, ought to be made known.  it is written to General Dayton, and, agreeably to request forwarded to Colonel Wm Smith, under an impression that his son, who is with Miranda, had been captured by the Spaniards.
he begins by stating, that notwithstanding he had some political differences with Mr. Adams, he entertained a high respect for him and his amiable consort, and felt a disposition to evince it to them by obtaining a pardon for their grandson, who was among the captured, most of whom woud certainly be executed as pirates.  that he wou’d obtain the pardon, provided Colonel Smith woud disclose to him fully, what was Miranda’s plans, which the point of attack, who were concern’d with him, especially a Spaniard, and in short, every thing relative to the enterprise.  the proposition was rejected.  in this letter are used the very terms which are in an extract lately published, said to be from Caracas, and which gives a list of the prisoners.
The Marquess has also written to the Spanish consul at this place, to find out, whether at the tryal on the 14th., which he means to attend, a particular seat will be assigned him as Minister.  He is given to understand that there will not, and that he will enter the court as any other person.
I din’d with the Vice President, the Mayor, and many others on yesterday.  it is the general wish that you shoud come on if consistent with propriety.  This affair makes a great noise here.  With much esteem Your real friend & Ser

J Dawson

